DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150084344 A1 to Turner in view of WO 2020172352 A1 to McIntosh (please refer to US 20220166289 A1 for citations listed below). 
Regarding claim 1, Turner discloses an apparatus comprising:
a platform (Fig. 6: 07) configured to be positioned on a surface (road), the platform including a cavity configured to receive one or more generators (06); 
the platform having a top portion including one or more apertures (Fig. 10: 14a-14h); where one or more protrusions (Fig. 11: 14) are configured to project through the one or more apertures in a first-state (26) and move downward upon contact in a second state (27); 
the one or more protrusions configured to power or rotate the one or more generators (abstract).
However, it fails to disclose one or more batteries linked with the one or more generators and configured to store electricity generated by the one or more generators; an AC-to-DC converter configured to convert alternating current generated by the one or more generators to direct current stored by the one or more batteries.
McIntosh teaches one or more batteries (Fig. 6: 940) linked with the one or more generators (800) and configured to store electricity generated by the one or more generators; an AC-to-DC converter (901) configured to convert alternating current generated by the one or more generators to direct current stored by the one or more batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the batteries and converter as disclosed by McIntosh to the apparatus disclosed by Turner.
One would have been motivated to do so to store power generated by the generator. 
Regarding claim 2, the combination of Turner and McIntosh discloses the AC-to-DC converter is a rectifier (McIntosh, Fig. 6: 901).
Regarding claim 4, the combination of Turner and McIntosh discloses an DC-to- AC inverter (McIntosh, Fig. 6: 930) which converts a direct current stored by the one or more batteries to an alternating current sent to an electrical grid (970).
Regarding claim 5, the combination of Turner and McIntosh discloses a switch and a fuse (McIntosh, Fig. 6: 960) linked to the one or more batteries, or to one or more inverters, or some combination thereof.
Regarding claims 6 and 7, Turner and McIntosh discloses an apparatus as described above including a plurality of platforms (Turner, Fig. 8: 08 and 07).
However, it fails to disclose the limitations from claims 6 and 7. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of generators, each of the plurality of platforms containing two or more of the plurality of generators and a plurality of AC-to-DC rectifiers, each AC-to-DC rectifier linked to at least one generator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One would have been motivated to do so to generate additional power. 
Regarding claim 9, the combination of Turner and McIntosh discloses a programmable logic controller, the programmable logic controller including a power supply, central processing unit, input module, and output module (McIntosh, [0169]).
Regarding claim 10, the combination of Turner and McIntosh discloses the one or more batteries are contained within a battery housing (McIntosh, Fig. 6: 940).
Regarding claim 11, Turner discloses an apparatus comprising:
a platform (Fig. 6: 07) configured to be positioned on a surface (road), the platform including a cavity configured to receive one or more generators (06); 
the platform having a top portion including one or more apertures (Fig. 10: 14a-14h); wherein one or more protrusions (Fig. 11: 14) are configured to project through the one or more apertures in a first-state (26) and move downward upon contact in a second state (27); the one or more protrusions linked to the one or more generators (abstract).
However, it fails to disclose one or more batteries linked with the one or more generators and configured to store electricity generated by the one or more generators; an AC-to-DC converter configured to convert alternating current generated by the one or more generators to direct current stored by the one or more batteries.
McIntosh teaches one or more batteries (Fig. 6: 940) linked with the one or more generators (800) and configured to store electricity generated by the one or more generators; an AC-to-DC converter (901) configured to convert alternating current generated by the one or more generators to direct current stored by the one or more batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the batteries and converter as disclosed by McIntosh to the apparatus disclosed by Turner.
One would have been motivated to do so to store power generated by the generator. 
Regarding claim 12, Turner discloses the one or more generators are connected to a rotating shaft (Fig. 6: 28).
Regarding claim 13, Turner discloses a kick start mechanism (Fig. 10: 14a), used to start the rotation of one or more generators, and said kick start mechanism is set in motion by the force of at least one rolling tire.
Regarding claim 14, Turner discloses each of the one or more protrusions are enclosed by a waterproof cap positioned above the platform or aperture, within the platform or aperture, or some combination thereof [0054].
Regarding claim 16, the combination of Turner and McIntosh discloses a charge controller linked to one or more batteries (McIntosh, [0165]).
Regarding claim 19, Turner discloses a method comprising:
positioning platform (Fig. 6: 07) on a road surface (road), the platform including: 
a cavity configured to receive one or more generators (06); 
the platform having a top portion including one or more apertures (Fig. 10: 14a-14h); where one or more protrusions (Fig. 11: 14) are configured to project through the one or more apertures in a first state (26), move downward upon contact in a second state (27); the one or more protrusions linked to the one or more generators (abstract); 
the platform operatively connected to a ramped surface (Fig. 9: angled ramped section) bridging the road surface to the top portion of the platform.
However, it fails to disclose utilizing one or more batteries to store electricity generated by the one or more generators; the one or more batteries linked to an AC-to-DC rectifier configured to convert alternating current generated by the one or more generators to direct current stored by the one or more batteries.
McIntosh teaches utilizing one or more batteries (Fig. 6: 940) to store electricity generated by the one or more generators (800); the one or more batteries linked to an AC-to-DC rectifier (901) configured to convert alternating current generated by the one or more generators to direct current stored by the one or more batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the batteries and converter as disclosed by McIntosh to the apparatus disclosed by Turner.
One would have been motivated to do so to store power generated by the generator. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150084344 A1 to Turner in view of WO 2020172352 A1 to McIntosh (please refer to US 20220166289 A1 for citations listed below) as applied to claim 1 above and further in view of US 20170198401 A1 to Phillips.
Regarding claim 3, Turner and McIntosh discloses an apparatus as described above. 
However, it fails to disclose the one or more batteries comprise a plurality of batteries, and further comprising a plurality of diodes wherein each diode is associated with at least one battery.
Phillips teaches the one or more batteries comprise a plurality of batteries (Fig. 18A: 157), and further comprising a plurality of diodes (158) wherein each diode is associated with at least one battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the diodes as disclosed by Phillips to the apparatus disclosed by Turner and McIntosh.
One would have been motivated to do so to protect the system from over voltages and reverse currents.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150084344 A1 to Turner in view of WO 2020172352 A1 to McIntosh (please refer to US 20220166289 A1 for citations listed below) as applied to claim 1 above and further in view of US 2200739 A to Evans. 
Regarding claim 8, Turner and McIntosh discloses an apparatus as described above. 
However, it fails to disclose a heater associated with the platform, the heater linked to a temperature control unit.
Evans teaches a heater associated with the platform, the heater linked to a temperature control unit (page 2, left column, lines 59-75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the heater as disclosed by Evans to the apparatus disclosed by Turner and McIntosh.
One would have been motivated to do so to protect the system from snow and ice.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150084344 A1 to Turner in view of WO 2020172352 A1 to McIntosh (please refer to US 20220166289 A1 for citations listed below) as applied to claim 11 above and further in view of US 20190234032 A1 to Lowe.
Regarding claim 15, Turner and McIntosh discloses an apparatus as described above. 
However, it fails to disclose one or more reflective items, reflective coatings, or combination thereof, affixed to a top portion of a platform.
Lowe teaches one or more reflective items (Fig. 2: 71), reflective coatings, or combination thereof, affixed to a top portion of a platform (131).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the reflector as disclosed by Lowe to the platform disclosed by Turner and McIntosh.
One would have been motivated to do so to help as a visual indicator to vehicles passing by. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150084344 A1 to Turner in view of WO 2020172352 A1 to McIntosh (please refer to US 20220166289 A1 for citations listed below) as applied to claim 11 above and further in view of US 4901334 A to Gibson.
Regarding claim 17, Turner and McIntosh discloses an apparatus as described above. 
However, it fails to disclose a gasket, wherein the gasket is positioned between two or more pieces of the platform to provide a water tight seal between the two or more pieces.
Gibson teaches a gasket, wherein the gasket is positioned between two or more pieces of the platform to provide a water tight seal between the two or more pieces (column 2, lines 63-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the gasket as disclosed by Gibson to the platform disclosed by Turner and McIntosh.
One would have been motivated to do so to create a seal within the platform.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150084344 A1 to Turner in view of WO 2020172352 A1 to McIntosh (please refer to US 20220166289 A1 for citations listed below) as applied to claim 11 above and further in view of US 20130127268 A1 to Atherton.
Regarding claim 18, Turner and McIntosh discloses an apparatus as described above. 
However, it fails to disclose a fan, heat sink, heat pipe, radiator, heat exchanger, fins, thermal block, water, fluid, or conduit configured to draw heat away from the one or more generators.
Atherton teaches a fan, heat sink (Fig. 10: 65), heat pipe, radiator, heat exchanger, fins, thermal block, water, fluid, or conduit configured to draw heat away from the one or more generators.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the heat sink as disclosed by Atherton to the apparatus disclosed by Turner and McIntosh.
One would have been motivated to do so to cool the apparatus.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150084344 A1 to Turner in view of WO 2020172352 A1 to McIntosh (please refer to US 20220166289 A1 for citations listed below) as applied to claim 19 above and further in view of US 4901334 A to Gibson.
Regarding claim 20, Turner and McIntosh discloses a method as described above. 
However, it fails to disclose utilizing one or more shims or fill material, or a combination thereof, to level the platform on the road surface.
Gibson teaches utilizing one or more shims or fill material (Fig. 2: 3), or a combination thereof, to level the platform (2) on the road surface (S).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the shim plate as disclosed by Gibson to the platform disclosed by Turner and McIntosh.
One would have been motivated to do so to level the platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832